DETAILED ACTION
This office action is in response to the application filed March 1, 2021 in which claims 10-32 are presented for examination and claims 1-9 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/864,664, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No. 12/864,664 fails to provide support for the negative limitation “such that no adhesive layer is formed between the midsole and the shoe upper,” as recited in claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein at least one of the lateral support structure, the medial arch support structure, or the heel support structure is formed of the same material as the midsole of the shoe.”  This limitation renders the claim indefinite because claim 18 depends from claim 10, which recites “wherein the midsole comprises:  a medial arch support structure … a lateral support structure … and a heel support structure.”  As such, because the medial arch support structure, lateral arch support structure, and heel support structure are positively claimed as constituting portions of the midsole, it is impossible to determine the metes and bounds of a claim that recites a midsole being formed of the same material as itself.
Claim 28 recites the limitation “wherein the lateral support structure, the medial arch support structure, and the heel support structure are formed uniformly together with the midsole.”  This limitation renders the claim indefinite because claim 28 depends from claim 10, which recites “wherein the midsole comprises:  a medial arch support structure … a lateral support structure … and a heel support structure.”  As such, because the medial arch support structure, lateral arch support structure, and heel support structure are positively claimed as constituting portions of the midsole, it is impossible to determine the metes and bounds of a claim that recites a midsole being formed uniformly with itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10, 11, 14-17, 19-23, 25-27, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by USPN 4,287,675 Norton et al.
To claim 10, Norton discloses a midsole (12,18) (see Figures 1, 2, and 4, reproduced below for convenience; col. 2, line 11 – col. 3, line 17) for a shoe (14), in particular a running shoe, the midsole having a foot-facing surface and a ground-facing surface, wherein the midsole comprises:
a medial arch support structure extending upwardly from the foot-facing surface of the midsole to define a first area of the midsole configured to provide support to a medial upper arch of the foot (see Figures 2 and 4; col. 2, lines 27-48);
a lateral support structure extending upwardly from the foot-facing surface of the midsole to define a second area of the midsole configured to provide support to a lateral side of the midfoot (see Figures 1 and 4; col. 2, lines 27-48); and
a heel support structure extending upwardly from the foot-facing surface of the midsole and defining a third area of the midsole, wherein the midsole is configured to provide an asymmetrical vertical structural support on a medial side of the foot and on the lateral side of the foot, wherein the first area of the midsole is larger than the second area of the midsole (see Figures 1, 2, and 4; col. 2, line 36 – col. 3, line 17), and
wherein the medial arch support structure and the lateral support structure are connected to the heel support structure (see Figures 1, 2, and 4).
To the limitation “configured to cover at least part of the tuberosity of the calcaneus of the foot,” Examiner respectfully notes that the midsole will fit differently sized feet in different manners and an intended relative position of particular portions of the midsole to a wearer’s foot anatomy is functional and not patentably significant.  

    PNG
    media_image1.png
    788
    481
    media_image1.png
    Greyscale

To claim 11, Norton further discloses a midsole wherein the medial arch support structure is configured to contact a medial side of an upper of the shoe (see Figures 1, 2, and 4).
To the limitation “configured to contact at least the navicular bone of the foot,” Examiner respectfully notes that the midsole will fit differently sized feet in different manners and an intended relative position of particular portions of the midsole to a wearer’s foot anatomy is functional and not patentably significant.  

To claim 14, Norton further discloses a midsole wherein the medial arch support structure and the lateral support structure are connected to the heel support structure via a vertically-extending medial heel portion and a vertically-extending lateral heel portion, respectively (see Figures 1, 2, and 4).

To claim 15, Norton further discloses a midsole wherein the vertically-extending medial heel portion and the medial arch support structure extend longitudinally along a medial side of an upper of the shoe (see Figures 1, 2, and 4).
To the limitation “extend longitudinally approximate to the proximal end of the metatarsal phalanges,” Examiner respectfully notes that the midsole will fit differently sized feet in different manners and an intended relative position of particular portions of the midsole to a wearer’s foot anatomy is functional and not patentably significant.  

To claim 16, Norton further discloses a midsole wherein a toe end of the midsole is extended upwardly from the foot-facing surface of the midsole (see Figures 1 and 2).

To claim 17, Norton further discloses a midsole wherein the midsole extends from a toe end of the sole to a heel end of the sole, wherein the toe end of the sole is formed of the same material as the midsole of the shoe (see Figures 1 and 2; inasmuch as currently claimed, because the midsole is being claimed as extending from the toe end of the sole, it can properly be considered a part of the toe end of the sole and therefore at least the portion of the toe end of the sole comprising the midsole would be made of the material of the midsole).

To claim 19, Norton further discloses a midsole wherein the midsole is bonded to an outer surface of a shoe upper (see Figures 1 and 2; col. 2, lines 49-65).

To claim 20, Norton further discloses a midsole wherein the midsole is bonded to a lower surface of the shoe upper (see Figures 1 and 2; col. 2, lines 49-65).

To claim 21, Norton further discloses a midsole wherein the midsole is bonded to at least one of a lateral surface of the shoe upper, a medial surface of the shoe upper, or a heel surface of the shoe upper (see Figures 1 and 2; col. 2, lines 49-65).

To claim 22, Norton further discloses a midsole wherein a material of the midsole is in direct contact with the outer surface of the upper, such that no adhesive layer is formed between the midsole and the shoe upper (see Figures 1 and 2; col. 2, lines 49-65).

To claim 23, Norton further discloses a midsole wherein the medial arch support structure, the lateral arch support structure, and the heel support structure are configured to cover and increase the rigidity of respective areas of a shoe upper (see Figures 1, 2, and 4; col. 2, line 27 – col. 3, line 17).

To claim 25, Norton further discloses a midsole wherein the lateral support structure on a lateral side of the heel covers an outer surface of a shoe upper from the heel support section and towards a lateral midfoot area of the midsole (see Figures 1 and 4).

To claim 26, Norton further discloses a midsole wherein the medial arch support structure on a medial side of the heel covers an outer surface of a shoe upper from the heel support section and towards a medial arch area of the midsole (see Figures 2 and 4).

To claim 27, Norton further discloses a midsole wherein the midsole is bonded to an outer surface of a shoe upper (see Figures 1 and 2; col. 2, lines 49-65).
To the limitation “injection moulded,” Examiner respectfully notes that claim 27 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 29, Norton further discloses a shoe (14) comprising:
a midsole according to claim 10 (see Figures 1, 2, and 4);
an outsole having a foot-facing surface and a ground-facing surface, wherein the foot-facing surface of the outsole is attached to the ground-facing surface of the midsole (see Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton (as applied to claim 10, above) in view of USPN 5,353,526 Foley et al.
To claim 12, Norton discloses a midsole as recited in claim 10, above.
Norton does not expressly disclose a midsole wherein the medial arch support structure comprises openings devoid of midsole material.
However, Foley teaches a midsole (see Figure 9 reproduced below for convenience; col. 4, line 66 – col 5, line 21; col. 7, line 41 – col. 8, line 25) wherein the medial arch support structure comprises openings devoid of midsole material (see Figure 9; col. 4, line 66 – col 5, line 21; col. 7, line 41 – col. 8, line 25).
Norton and Foley teach analogous inventions in the field of midsoles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the midsole of Norton to include openings as taught by Foley because Foley teaches that this configuration is known in the art and reduce weight while providing controlled cushioning to the foot of the wearer (col. 4, line 66 – col. 5, line 1).

    PNG
    media_image2.png
    884
    571
    media_image2.png
    Greyscale

To claim 13, Norton discloses a midsole as recited in claim 10, above.
Norton does not expressly disclose a midsole wherein the lateral support structure includes an opening.
However, Foley teaches a midsole (see Figure 9; col. 4, line 66 – col 5, line 21; col. 7, line 41 – col. 8, line 25) wherein the lateral support structure includes an opening (see Figure 9; col. 4, line 66 – col 5, line 21; col. 7, line 41 – col. 8, line 25).
Norton and Foley teach analogous inventions in the field of midsoles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the midsole of Norton to include openings as taught by Foley because Foley teaches that this configuration is known in the art and reduces weight while providing controlled cushioning to the foot of the wearer (col. 4, line 66 – col. 5, line 1).
To the limitation “for receiving the proximal lateral bone protrusion of the fifth metatarsal phalange,” Examiner respectfully notes that the midsole will fit differently sized feet in different manners and an intended relative position of particular portions of the midsole to a wearer’s foot anatomy is functional and not patentably significant.  

To claim 24, Norton discloses a midsole as recited in claim 10, above.
Norton does not expressly disclose a midsole wherein at least one of the medial arch support structure, the lateral arch support structure, or the heel support structure includes one or more through-going openings that expose an outer surface of a shoe upper.
However, Foley teaches a midsole (see Figure 9; col. 4, line 66 – col 5, line 21; col. 7, line 41 – col. 8, line 25) wherein at least one of the medial arch support structure, the lateral arch support structure, or the heel support structure includes one or more through-going openings that expose an outer surface of a shoe upper (see Figure 9; col. 4, line 66 – col 5, line 21; col. 7, line 41 – col. 8, line 25).
Norton and Foley teach analogous inventions in the field of midsoles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the midsole of Norton to include openings as taught by Foley because Foley teaches that this configuration is known in the art and reduces weight while providing controlled cushioning to the foot of the wearer (col. 4, line 66 – col. 5, line 1).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton (as applied to claims 10 and 29, above) in view of USPN 2001/0032399 Litchfield et al.
To claim 30, Norton discloses a shoe comprising an outsole (see Figures 1 and 2).
Norton does not expressly disclose a shoe wherein the outsole is made of at least one of a thermoplastic polyurethane material, a natural rubber material, a synthetic rubber material, or a mixture of natural and synthetic rubber material.
However, Litchfield teaches that shoe outsoles are commonly made from rubber (para. 0008).
Norton and Litchfield to analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the outsole of Norton to be made of rubber because Litchfield teaches that rubber outsoles are known in the art and provide good abrasion resistance (para. 0008).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton (as applied to claims 10 and 29, above) in view of USPN 7,096,605 Kozo et al.
To claim 31, Norton discloses a midsole and shoe as recited in claims 10 and 29, above.
Norton does not expressly disclose a shoe wherein the shoe comprises a shank positioned at least partly inside the midsole or on top of the foot-facing surface of the midsole.
However, Kozo teaches a shoe (10) (see all Figures, Figure 1 reproduced below for convenience) wherein the shoe comprises a shank (130) positioned at least partly inside the midsole or on top of the foot-facing surface of the midsole (see all Figures; col. 3, line 54 – col. 4, line 6).
Norton and Kozo teach analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the shoe of Norton to include a shank as taught by Kozo because Kozo teaches that this configuration is known in the art and beneficial for providing a resilient return of energy to facilitate periods of running activity or other activities having a foot strike action (col. 3, line 54 – col. 4, line 6).

    PNG
    media_image3.png
    811
    583
    media_image3.png
    Greyscale

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton (as applied to claims 10 and 29, above) in view of USPN 4,316,334 Hunt.
To claim 32, Norton discloses a midsole and shoe as recited in claims 10 and 29, above.
Norton does not expressly disclose a shoe wherein the shoe further comprises an intermediate sole layer having a foot-facing surface and a ground-facing surface, wherein the intermediate sole layer extends in a region between the ground-facing surface of the midsole and the foot-facing surface of the outsole.
However, Hunt teaches a shoe (10) (see all Figures, Figures 2-4 reproduced below for convenience) wherein the shoe further comprises an intermediate sole layer (24) having a foot-facing surface and a ground-facing surface, wherein the intermediate sole layer extends in a region between the ground-facing surface of the midsole and the foot-facing surface of the outsole (see especially Figures 2-4; col. 4, lines 3-13).
Norton and Hunt teach analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the shoe of Norton to include an intermediate sole layer as taught by Hunt because Hunt teaches that this configuration is known in the art and imparts stiffness to the shoe sole (col. 4, lines 3-13).  It would further have been obvious to one of ordinary skill that stiffness in a sole provides stability for the wearer.
Examiner respectfully notes that the limitation “configured to increase the cohesiveness of a material of the midsole” is functional and does not positively recite a structural limitation but instead requires an ability to so perform and/or function.  As Norton coupled with Hunt teach the structure of the shoe as claimed, there would be a reasonable expectation for the shoe of Norton coupled with Hunt to perform such function.

    PNG
    media_image4.png
    858
    528
    media_image4.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,966,483. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite a midsole for a shoe with substantially the same structural limitations including medial arch support structures, lateral support structures, and heel support structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732